Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
2. Claims 1, 4, 7 are amended. Claims 16, 17 are withdrawn. New claims 22, 23 are added. Claims 2, 3, 12 are canceled. 
Claims 1, 4-11, 13-15, 18-23 are under consideration. 

Information Disclosure Statement
3. The information disclosure statements (IDS) were submitted on 7/25/2022; 4/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4. (new objection) Claim 23 is objected to because of the following informalities: 
To be consistent with the other claims, claim 23 should recite a comma after dependency. For example, claim 23 should recite “The vaccine of claim 22, that is…”. Additionally, for improved clarity, the claim should not have a comma after the word “vaccines” so that it is further clarified what “which have a label…” refers to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. (new, necessitated by amendment) Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 23 as submitted 7/25/2022.
As to claim 23, it is not clear what “the corresponding adjuvanted vaccines” refer to. 

Claim Rejections - 35 USC § 103
6. (previous rejection, withdrawn) Claim 12 was rejected under 35 U.S.C. 103 as being unpatentable over Lilja et al. in view of David et al. (references cited above) as applied to claims 1, 7-11, 13-15, 18-23 above and further in view of Murphy et al. (U.S. Patent No. 7208161; previously cited).
Applicant has canceled claim 12.
In view of the cancelation, the rejection is moot.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. (previous rejection, withdrawn as to canceled claim 2; new, necessitated by amendment as to claims 22, 23; maintained as to claims 1, 7-11, 13-15, 18-21) Claims 1, 7-11, 13-15, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lilja et al. (US20140271829; previously cited) in view of David et al. (WO02013138776; previously cited).
See claims 1, 7-11, 13-15, 18-23 as submitted 7/25/2022.
See also the 35 U.S.C. 112(b) rejection above.
Applicant contends: the invention is not obvious; the invention provides an adjuvant free vaccine against rabies comprising VEE alphavirus RNA replicon particle encoding a rabies virus glycoprotein (G) that in a one-dose vaccine shows a long term duration; such success was unexpected; in the lone Example in Lilja et al. the experimental mice were immunized three times, three weeks apart; the lone example in Lilja et al. is silent regarding long term immunity; Lilja et al. provides no reason for the skilled artisan to have a reasonable likelihood of success; Lilja et al. only exemplifies CMV antigens; paragraphs [0177]-[0192] contain a laundry list of sources of antigens; Lilja et al. in their lone example provides data solely for a single pathogen; merely mentioning the possibility of any antigen while providing a limited data does not motivate the skilled artisan to come to the present invention nor provide them the reasonable expectation of success; David et al. cannot cure the deficiencies; David et al. teaches away by teaching an alternative approach.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.
As to amended claim 1, it is noted that Lilja et al. in view of David et al. already teaches or suggests use of VEE RP [0059, 0204; claim 13 of Lilja et al. teaching alphavirus replicon particle comprising alphavirus replicon]. As to new claim 22, Lilja et al. already teaches wherein composition “can” also comprise adjuvant [0017], which renders a non-adjuvanted dose obvious. As to new claim 23, in view of the instant claim language, such language is considered to already flow from the composition as recited in claims 22 and 19 (See also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)); …. See also MPEP 2112: 2112.01 Composition, Product, and  Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); … II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES: “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.). Further, as to label indication, such a recitation is not considered to distinguish the product (See MPEP 2112.01: Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)).

				Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is maintained and reiterated that one of ordinary skill of the art would have been motivated and had a reasonable expectation of success in arriving at the instant claims in view of Lilja et al. in view of David et al. It is also noted that instant claims merely recite or read on “an immunogenic composition” (claims 1, 8) as well as RP (claim 19).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., long term duration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As to the teachings of Lilja et al., as indicated previously, such teachings are considered enabling absent evidence to the contrary (See MPEP 2121: I. PRIOR ART IS PRESUMED TO BE OPERABLE/ENABLING: When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980); see also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome)). In response, applicant has appeared to only provide attorney argument. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to David et al., it is noted that the instant rejection is Lilja et al. in view of David et al. David et al. was cited for the reasons as indicated, namely, rabies glycoprotein polynucleotide already known in the art as indicated. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, as indicated previously, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success to use rabies and non-rabies virus antigens as taught or suggested by David et al. in the composition as taught by Lilja et al. Lilja et al. teaches or suggests generation of broad and potent immune responses, including usage of rabies antigens, combinations of VRPs, including multiple VRPs, and use of proteins from different viral strains and different genera, and David et al. teaches such antigens (See MPEP 2144.06: Substituting equivalents known for the same purpose).
The rejection is maintained and extended for reasons of record.

8. (previous rejection, maintained) Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lilja et al. in view of David et al. (references cited above) as applied to claims 1, 7-11, 13-15, 18-23 above and further in view of Wu et al. (U.S. Patent No. 8795681; previously cited).
See claims 4-6 as submitted 7/25/2022.
Applicant contends: Wu et al. cannot aid Lilja et al. or David et al.; Wu et al. teaches away by teaching raccoon poxvirus vector; VEE is very different; the skilled artisan would neither have had the necessary motivation nor have the reasonable likelihood of success.
Applicant’s arguments are considered but found unpersuasive.
See the rejection a recited in the previous Office Action.

Response to Arguments
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is noted that the instant rejection is Lilja et al. in view of David et al. and further in view of Wu et al. Wu et al. was cited for the reasons as indicated, namely, nucleic acid molecules encoding rabies virus glycoprotein (title, abstract); including genes of at least two different rabies strains (column 1, line 14).as indicated. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, as indicated previously, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success to use antigens from different strains as taught or suggested by Wu et al. in view of the composition as taught by Lilja et al. in view of David et al. Lilja et al. in view of David et al. teaches or suggests generation of broad and potent immune responses, including usage of combinations of VRPs, including multiple VRPs and use of proteins from different viral strains, including using rabies antigens, and Wu et al. teaches such antigens from different rabies strains (See MPEP 2144.06: Substituting equivalents known for the same purpose).
The rejection is maintained for reasons of record.

Conclusion
9. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648